Citation Nr: 1635522	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for bowel/digestive disorder due to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2008 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In his December 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for June 2013.  However, the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  The Board therefore considers the request for a hearing to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

A May 2010 post deployment health assessment shows the Veteran reported still being bothered by frequent indigestion and heartburn.  The Veteran's 2010 separation examination does not show any reports, complaints, or treatments for bowel or digestive problems in service.  

In a December 2010 VA traumatic brain injury (TBI) examination, the Veteran denied bowel and bladder problems.

In an April 2011 VA Gulf War Examination, the examiner noted the Veteran reported intermittent nausea.  The examiner found no objective abnormality on examination.  The examiner found the Veteran's reported history was not consistent with irritable bowel syndrome because he reported no intermittent constipation associated with the diarrhea.  Additionally, the examiner found the Veteran did not meet the criteria for irritable bowel syndrome or fibromyalgia with no evidence of intermittent constipation associated with diarrhea.  The examiner found that the Veteran did not have Gulf War syndrome but rather had multiple pathology, greater than 50 percent probability that these were due to mental heal issues and would defer to mental health regarding the ultimate opinion.    

The Board notes that all possible theories of entitlement raised by the record must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008).  In this case, the Board finds that the issue of entitlement to service connection for bowel/digestive disorder as secondary to service-connected PTSD has been raised by the record in the April 2011 VA examination report.  The Veteran should be provided a VA examination to determine if any bowel/digestive disorder is secondary to the service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to ascertain the etiology of any bowel/bladder disorder.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bowel/bladder disorder was caused or chronically worsened by the Veteran's service-connected psychiatric disability?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


